375DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 03/05/2021. In the paper of 03/05/2021, Applicant amended claims 1-5, 7, 10, 12-14 and 17.

Status of the Claims
Claims 1-3 and 6-8 are under examination. Claims 4-5 and 9-20 remain withdrawn.


Response to Arguments
Withdrawn Rejections
The rejection of claims 1-3 and 6-8 under 35 U.S.C. 103 as being unpatentable over Faye et al. (2013, Virol Journal 10:311: pp 1-8) in view of GenBank Accession No. AY632535, Sarrazin et al. (2000, Hepatology 32(4 Pt 1):818-23), Hogan et al. (WO1996/22392, pub 07/1996), An et al. (US2003/0050470) and SantaLucia et al. (2007, HumanaPress: pp 3-33) is withdrawn in view of the claim amendments which newly recites at least one detectably labeled probe comprising a target-hybridizing sequence consisting of SEQ ID NO 69 (i.e. 5’-GUUGUGGAUGGAAUAGUGGT-‘3).
The rejection of claims 1-3 and 6-8 under 35 U.S.C. 103 as being unpatentable over Tappe et al. (Epub Jan 30, 2014, Eurosurveillance, 19(4), p.20685, pp 1-4) in view of GenBank Accession No. AY632535, Sarrazin et al. (2000, Hepatology 32(4 Pt 1):818-23), Yang et al. (WO1996/012040A2, pub. April 1996), An et al. (US2003/0050470), SantaLucia et al. (2007, HumanaPress: pp 3-33) and Polansky (US2004/0023207) is withdrawn in view of the claim amendments which newly recites at least one detectably labeled probe comprising a target-hybridizing sequence consisting of SEQ ID NO 69 (i.e. 5’-GUUGUGGAUGGAAUAGUGGT-‘3).
A new double patenting rejection is necessitated by claim amendments.

Arguments
Applicant’s arguments with respect to the rejections of claims 1-3 and 6-8 under 35 U.S.C. 103 as provided above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-8 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,508,312 in view of Faye et al. (2013, Virol Journal 10:311: pp 1-8: previously cited) and/or Tappe et al. (Epub Jan 30, 2014, Eurosurveillance, 19(4), p.20685, pp 1-4: previously cited), GenBank Accession No. AY632535, Sarrazin et al. (2000, Hepatology 32(4 Pt 1):818-23: previously cited), Hogan et al. (WO1996/22392, pub 07/1996: previously cited), Yang et al. (WO1996/012040A2, pub. April 1996: previously cited), An et al. (US2003/0050470: previously cited) and SantaLucia et al. (2007, HumanaPress: pp 3-33: previously cited).

Although the claims are not identical, they are not patentably distinct from each other.
	Both are directed to a combination(s) or kit(s) comprising at least two amplification oligomers for amplifying a Zika virus nucleic acid in a sample.


at least two amplification oligomers configured to amplify a target sequence corresponding to a Zika virus target nucleic acid and at least one detectably labeled probe oligomer, wherein a first amplification oligomer and a second amplification oligomer are configured to hybridize to opposite ends of the target sequence to generate amplification products;
wherein
(i) the first amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:14, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:20, SEQ ID NO:21, and SEQ ID NO:23, and 
the second amplification oligomer comprises a target-hybridizing sequence consisting of SEQ ID NO:125; or

(ii) the first amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO:11, SEQ ID NO:15, SEQ ID NO:17, SEQ ID NO:19, SEQ ID NO:20, SEQ ID NO:21, SEQ ID NO:22, and SEQ ID NO:23, and 
the second amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO:114 and SEQ ID NO:127; or

(iii) the first amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO:12, SEQ ID NO:18, SEQ ID NO:19, and SEQ ID NO:21, and the second amplification oligomer comprises a target-hybridizing sequence consisting of SEQ ID NO:131; or

(iv) the first amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:19, and SEQ ID NO:22, 

or
(v) the first amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:21, SEQ ID NO:22, and SEQ ID NO:23, and 
the second amplification oligomer comprises a target-hybridizing sequence consisting of SEQ ID NO:114;
wherein the second amplification oligomer target-hybridizing sequence is joined at its 5’ end to a T7 promoter sequence; and
wherein the at least one detectably labeled probe oligomer comprises a target- hybridizing sequence consisting of SEQ ID NO:69.

while 
Claim 1 of U.S. Patent No. 10,508,312 is directed to a combination of at least two amplification oligomers for amplifying a Zika virus nucleic acid in a sample, 
wherein the first amplification oligomer and the second amplification oligomer are configured to hybridize to opposite ends of the target sequence to generate amplification products; 
wherein the first amplification oligomer comprises 
(i) a target-hybridizing sequence consisting of from 17 to 26 contiguous nucleobases of SEQ ID NO: 24, wherein said contiguous nucleobases of the target-hybridizing sequence include SEQ ID NO: 25, or (ii) a target-hybridizing sequence consisting of SEQ ID NO: 27 (Note: SEQ ID NO: 27 of U.S. Patent No. 10,508,312 is 100% identical to and indistinguishable from the instant  probe sequence SEQ ID NO: 69), and 
wherein the second amplification oligomer comprises a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO: 113, SEQ ID NO: 115, SEQ ID NO: 126, and SEQ ID NO: 128, wherein the second amplification oligomer target-hybridizing sequence is joined at its 5' end to a T7 promoter sequence.

The claims of U.S. Patent No. 10,508,312 do not teach a second amplification oligomer comprising a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO: 114, 125, 127, 131 and 135.

Regarding claims 1-2 and 7-8, Faye et al. teach a combination and/or an amplification mixture comprising at least three amplification oligomers for amplifying a Zika virus nucleic acid in a sample and at least one detectably labeled probe (see pg 5, Table 3 below and pg 4, right col, section entitled “One-step real-time rRT-PCR” and pg 5, left col, 1st para below Table 3).

Table 3: Reproduced from Faye et al.

    PNG
    media_image1.png
    269
    591
    media_image1.png
    Greyscale


Faye et al. also do not teach a second amplification oligomer comprising a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO: 114, 125, 127, 131 and 135.

Regarding claims 1-2 and 7-8, Tappe et al. teach a combination and/or an amplification mixture comprising at least two amplification oligomers for amplifying a Zika virus nucleic acid in a sample, the oligomer combination comprising: 
at least two amplification oligomers configured to amplify a target sequence corresponding to a Zika virus target nucleic acid, wherein the first amplification oligomer and the second st para below Table).

Regarding claims 1-2 and 7-8, Tappe et al. teach a combination and an amplification mixture comprising a first forward primer oligomer of 5’- TGGAGATGAGTACATGTATG-‘3 that binds the 10794 bp Zika target virus having the GenBank Accession No. AY632535 at nucleotides 6001-6020 and a second reverse primer  oligomer of 5’-GGTAGATGTTGTCAAGAAG-‘3 that binds the 10794 bp Zika target virus having the GenBank Accession No. AY632535 at nucleotides 6095-6077.
The combination and/or amplification mixture of Tappe et al. further comprise a probe 5’- CTGATGAAGGCCATGCACACTG-‘3 that binds the 10794 bp Zika target virus having the GenBank Accession No. AY632535 at nucleotides 6039-6060.

Further regarding claim 2, Tappe et al. teach (i) the mixture is a buffered aqueous solution (pg 1, right col, last para and pg 2, left col, 1st para below Table).

Tappe et al. also do not teach a second amplification oligomer comprising a target-hybridizing sequence that is selected from the group consisting of SEQ ID NO: 114, 125, 127, 131 and 135.

GenBank Accession No. AY632535 (2006)
	Regarding claims 1-3 and 6-8, concerning the target hybridizing sequence of the instant first amplification oligomer, GenBank Accession No. AY632535 teach a sequence that is 100% identical to and indistinguishable from the instant SEQ ID NO: 17 at nucleotides 7313-7335.
Concerning the target hybridizing sequence of the instant second amplification oligomer, GenBank Accession No. AY632535 teach a sequence that is 100% identical to and indistinguishable from the instant SEQ ID NO: 125 at nucleotides 7364-7383.

Sarrazin et al.
nd para). 
Sazzarin et al. teach analytical sensitivity of TMA is 93% and 100% at 25 and 50 copies/ml (pg 820, right col, 2nd para), having also a sensitive of 96% independent of genotype. 
Sazzarin et al. teach that the transcription-mediated amplification assay provides a primer comprising a 5’ promoter sequence joined to a target hybridizing sequence (see pg 820, primer 1 of Fig. 1 and pg 820, left col, 2nd para below Fig. 1). 

Hogan et al.
Regarding claim 3, Hogan et al. teach that kit(s)/composition(s) comprising at least two amplification oligomers, said  kit(s)/composition(s) including a second amplification oligomer having a target-hybridizing sequence that is joined at its 5’ end to a T7 promoter sequence were already known in the prior art (pg 60, ln 15-37 and pg 61, ln 23-37 and pg 62, ln 29-37 and pg 63, ln 1-6 and pg 83, ln 5-35 and pg 124-125, claim 41).
Regarding claim 6, Hogan et al. teach wherein the T7 promoter sequence is a 27 bp T7 promoter sequence that is 100% identical to and indistinguishable from the instant SEQ ID NO: 179 as shown in Fig. A below (see Hogan et al., pg 102, Example 2). 

Fig. A
RESULT 5
AAT34247
ID   AAT34247 standard; DNA; 27 BP.
XX
AC   AAT34247;
XX
DT   14-MAR-1997  (first entry)
XX
DE   T7 promoter sequence used in promoter/primer for Borrelia rRNA.
XX
KW   Borrelia hermsii; Lyme disease; detection; diagnosis; probe; primer;
KW   amplification; specific; relapsing fever; distinguish; helper; 16S; 23S;
KW   rRNA; ribosomal; ss.

OS   Borrelia sp.
XX
CC PN   WO9622392-A2.
XX
CC PD   25-JUL-1996.
XX
CC PF   18-JAN-1996;   96WO-US000889.
XX
PR   19-JAN-1995;   95US-00374863.
XX
CC PA   (GENP-) GEN-PROBE INC.
XX
CC PI   Hogan JJ,  Yang Y,  Carter N;
XX
DR   WPI; 1996-354548/35.
XX
CC PT   Probes derived from Borrelia 16S and 23S rRNA and/or rDNA sequences - 
CC PT   used for the detection of Lyme disease-associated Borrelia or relapsing 
CC PT   fever-causing Borrelia hermsii.
XX
CC PS   Example 2; Page 102; 131pp; English.
XX
CC   AAT34247 is a T7 promoter sequence which was joined to a primer sequence 
CC   (see AAT34217-T34246) and used as a promoter primer for the amplification
CC   of 16S and 23S ribosomal RNA (rRNA) genes of Borrelia. The primers may 
CC   also be used as probes and in conjunction with helper oligonucleotides 
CC   (ONs) in an assay to detect pathogenic Borrelia in a sample. The ONs give
CC   a superior detection assay due to the high level of RNA expressed from 
CC   the 23S and 16S rRNA genes, the slow rate of nucleic acid sequence 
CC   changes and the lack of lateral transfer of the rRNA sequences between 
CC   organisms. Assays can be used to distinguish between Lyme-disease 
CC   associated Borrelia (including B. burgdorferi, B. hermsii, B. garinii and
CC   Borrelia of group VS461) from other closely related microorganisms
XX
SQ   Sequence 27 BP; 11 A; 4 C; 5 G; 7 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 27;  DB 1;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATTTAATACGACTCACTATAGGGAGA 27
              |||||||||||||||||||||||||||
Db          1 AATTTAATACGACTCACTATAGGGAGA 27

Hogan et al. also teach promoter-sequence (SEQ ID NO: 43) that is 100% identical to and indistinguishable from the instant SEQ ID NO: 179 (see pg 11, ln 14-22: Hogan’s SEQ ID NO: 43 is aligned with the instant SEQ ID NO: 179 below).

>>s179 27 bp                                              (27 nt)
 Waterman-Eggert score: 135;  43.0 bits; E(1) <  8.2e-11
100.0% identity (100.0% similar) in 27 nt overlap (1-27:1-27)

               10        20       
SEQ43  AATTTAATACGACTCACTATAGGGAGA
       :::::::::::::::::::::::::::
s179   AATTTAATACGACTCACTATAGGGAGA
               10        20       


Yang et al.
	Regarding claim 3, Yang et al. teach it a matter of routine practice to package at least amplification oligomers for targeting a viral nucleic acid into a kit (see abstract and pg 107, claim 87).
Regarding claim 6, Yang et al. teach a 27 bp T7 promoter sequence of SEQ ID NO: 43 consisting  5’-AATTTAATACGACTCACTATAGGGAGA-‘3 that is covalently joined to the 5’ end of a primer/amplification oligomer (see pg 38, ln 12-13 and pg 68).
	As shown below in Fig. B, the T7 promoter sequence of SEQ ID NO: 43 of Yang et al.  is 100% identical to and indistinguishable from the instant SEQ ID NO: 179.	
Fig. B
AAT28665
ID   AAT28665 standard; DNA; 27 BP.
XX
AC   AAT28665;
XX
DT   03-DEC-1996  (first entry)
XX
DE   Chlamydia trachomatis specific T7 promoter-primer.
XX
KW   Chlamydia trachomatis; detection; diagnosis; species specific;
KW   sexually transmitted disease; STD; trachoma; inclusion conjunctivitis;
KW   non-specific urethritis; polymerase chain reaction; ss.
XX
OS   Synthetic.
XX
CC PN   WO9612040-A2.
XX
CC PD   25-APR-1996.
XX
CC PF   05-OCT-1995;   95WO-US012818.
XX
PR   14-OCT-1994;   94US-00323257.
XX
CC PA   (GENP-) GEN-PROBE INC.

CC PI   Yang Y,  Stull PD,  Spingola M;
XX
DR   WPI; 1996-222024/22.
XX
CC PT   Detection of Chlamydia trachomatis - using new oligo:nucleotide 
CC PT   hybridisation assay probes and amplification oligo:nucleotide(s).
XX
CC PS   Claim 26; Page 68; 109pp; English.
XX
CC   AAT28665 and AAT28666 are PCR primers used in a kit for the detection of 
CC   DNA or RNA from Chlamydia trachomatis (CT), they are used in conjunction 
CC   with a hybridisation and a helper probe. The primers also contain a T7 
CC   promoter sequence. The probes are derived from CT rRNA or DNA encoding 
CC   the rRNA. The probes will not hybridise to C. psittaci or C. pneumoniae. 
CC   The kit may be used to test for CT infection in samples e.g. throat 
CC   swabs, tissue sample, body fluids or in culture. Detection of CT in a 
CC   patient sample may lead to a diagnosis of, or susceptibility to inclusion
CC   conjunctivitis, trachoma, a sexually transmitted disease or a genital 
CC   tract disease. CT is the leading cause of sexually transmitted disease in
CC   the world, causing non-specific urethritis in both men and women
XX
SQ   Sequence 27 BP; 11 A; 4 C; 5 G; 7 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 27;  DB 1;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATTTAATACGACTCACTATAGGGAGA 27
              |||||||||||||||||||||||||||
Db          1 AATTTAATACGACTCACTATAGGGAGA 27


An et al. (2003)
Regarding primer design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond 
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination(s) and kits of U.S. Patent No. 10,508,312 by providing at least three Zika targeting amplification oligomers for amplification and detection of a Zika nucleic acid sequence in a sample in a manner as taught by Faye et al.  and/or Tappe et al. who disclose a method providing two Zika primers and at least one detectably labeled probe so as to detect Zika target nucleic 
The ordinary skilled artisan would have been particularly motivated to select the nucleotide sequence(s) SEQ ID NO: 17 and SEQ ID NO: 125 derived from Zika target nucleic acid having the GenBank Accession No. AY632535, as they constitute functionally equivalent alternatives of sequences taught by Faye et al. for amplification and/or detection of Zika nucleic acids.
The ordinary skilled artisan, using the guidance provided An et al. and SantaLucia Jr et al. for primer design would have been motivated to derive the instant primer sequences from GenBank Accession No. AY632535, and further optimize them according to teachings and/or suggestions from Faye et al., Sazzarin et al., Hogan et al., Yang et al., An et al. and SantaLucia Jr et al. with a reasonable expectation of success. SantaLucia et al. elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
The ordinary skilled artisan would have been motivated by modify sequences derived from GenBank Accession Nos. AY632535 for amplification and/or detection to perform a transcription mediated amplification (TMA) in a manner as taught by the claims of US 10,508,312, Hogan et al. and/or Sazzarin et al. Sazzarin et al. particularly teach the sensitivity of TMA detection is the same or better than real-time PCR. 
The ordinary skilled artisan would have been motivated to combine into a package, the amplification oligomers and at least one detectably labeled probe for TMA as at least one the claim of US 10,508,312 and Hogan et al. and/or Yang et al. teach that it was desirable to provide such a kit/package for the ease/benefit of having all materials for performing a method together.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-3 and 6-8 are prima facie obvious.


Conclusion
No claims are currently allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637